FLETCHER, Judge.
David W. Davis appeals an adverse summary judgment in an action for breach of a distributor’s agreement with Flowers Baking Company of Miami, Inc. [Flowers]. Finding that the agreement is ambiguous as to some of the territories to be served by Davis,1 we reverse the summary judgment and remand for the taking of evidence to resolve the ambiguity. See Loyola Development Ltd., Co. v. M.J. Anderson Constr. Corp., 711 So.2d 1336 (Fla. 3d DCA 1998); Gannon Constr. & Design Co. *1269v. McKeon, 697 So.2d 224 (Fla. 3d DCA 1997).
Reversed and remanded.

. The “Description of Territory'' states:
“TERRITORY:
DISTRIBUTOR: DAVIS, DAVID W.
SECTION I: Territory begins at the intersection of N.W. 186 St. (Miami Garden Dr.) and N.W. 87 Ave. Go East on N.W. 186 St. to the intersection of 186 St. and N.W. 84 Ave.
SECTION II: Territory consists of one stop on the N.W. corner of N.W. 186 St. and 68 Ave. only which is the Country Club of Miami.
SECTION III: Territory consists of one stop on the corner of S.E. corner of 182 St. and N.W. 68 Ave. only.
SECTION IV: Territory consists of all stops located in Country Club. Shopping Center on Miami Gardens Dr.
SECTION V: Territory consists of Vista Shopping Center on the S.E. corner of N.W. 67 Ave. and Miami Gardens Dr. only.
SECTION VI: Territory begin[s] at the intersection of 198 St. and N.W. 57 Ave. Go South on 57 Ave. to the intersection of N.W. 57'Ave. and 170 St. working both sides of N.W. 57 Ave.”